ON REHEARING
MOUTON, J.
In this case plaintiff is claiming $200 on a crop pledge given by defendant with interest and attorney’s fees.
In our original opinion, we held that of the $200 claimed for advances made to defendant, $54 thereof had been paid by plaintiff at the request of defendant, to Dorselin Sonnier in satisfaction of an old debt due the latter; also, that $20 of the amount claimed by plaintiff for advances had not been advanced to defendant on his crop, but with the understanding that defendant would use it to pay to Edovic Rogeau, his creditor.
Plaintiff testifies that he advanced the $200 to defendant on his crop for the current year, and denies positively that he ever paid $54 to Sonnier in settlement of a debt due by defendant or that $20 was given defendant to be used in payment of a debt he owed Edovic Rogeau.
Defendant, Dergin, admits that he received advances to the amount of $200 from plaintiff, and that he could use them as he thought proper.
There is no evidence in his testimony to show that these items of $54 and $20 were used for the payment of defendant’s debts to other creditors or that he was directed by plaintiff to so apply the advances.
These two amounts total the. sum of $74, which being deducted from the $200 claimed reduced the demand to $126, for which we rendered judgment for plaintiff. In making this deduction we fell into an error which must be corrected by increasing our original judgment to the sum of $200 in favor of plaintiff, and in not restricting his crop *548pledge to the sum of $126, with interest and attorney’s fees, as originally decreed by us.
It is therefore ordered, adjudged and decreed that our former decree reversing the judgment of the district court be set aside in the particulars above stated; and that it be and is hereby amended by increasing the amount therein decreed from $126 to the sum of $200, with 8 per cent interest and 10 per cent attorney’s fees on said amount, and with recognition of the crop privilege up to said amount; and as thus amended our original judgment be reinstated and made the final judgment of this court; and, that all the other grounds set out in the two applications for rehearing be and are hereby denied.